El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El presente recurso nos permite resolver la interrogante de si un ex empleado público, el cual recibe la pensión que por derecho propio o por mérito provee el Sistema de Retiro de los Empleados del Gobierno y la Judicatura (Sistema de Retiro) al amparo de las disposiciones de la Ley Núm. 447 de 15 de mayo de 1951 (3 L.P.R.A. secs. 761-788), tiene derecho a recibir la pensión adicional que, por razón de viudez o dependiente de policía pensionado, proveen las Le-yes Núms. 127 de 27 de junio de 1958 (25 L.P.R.A. sec. 376 et seq.) y 169 de 30 de junio de 1968 (25 L.P.R.A. sec. 391 et seq.).
I
Por envolver la misma cuestión de derecho, y en esencia los mismos hechos, consolidamos los siete (7) recursos de epígrafe. Resumimos, a continuación, los hechos relevantes de cada recurso.
1. Jorge Calderón Morales (Delia R. Marcano Ramos, Vda.) v. Administración de los Sistemas de Retiro de los Empleados del Gobierno y la Judicatura.
El Sr. Jorge Calderón Morales trabajó para la Policía de Puerto Rico en el puesto de Teniente I. Solicitó y le fueron otorgados en febrero de 1961 los beneficios de una pensión por incapacidad ocupacional. Su esposa, la Sra. Delia R. Marcano, trabajó durante treinta (30) años en el Departa-mento de Instrucción Pública. El 4 de junio de 1982 el Sis-tema de Retiro le concedió una pensión por mérito bajo las disposiciones de la Ley Núm. 447, ante. El señor Calderón falleció en junio de 1982 y la señora Marcano solicitó en-tonces los beneficios de una pensión como viuda de policía al amparo de la Ley Núm. 169, ante. Se le concedieron *1025$345.90 mensuales, cantidad que equivalía, conforme a la citada Ley Núm. 169, al sesenta por ciento (60%) de la pensión recibida por su esposo mientras vivía. No obstante, en mayo de 1985 el Sistema de Retiro envió carta a la señora Marcano indicándole que se le suspendería la pen-sión que percibía como viuda, puesto que la pensión por mérito que también recibía resultaba ser mayor, y que con-forme al Art. 11 de la Ley Núm. 169, ante, 25 L.P.R.A. sec. 399, le correspondía solamente el beneficio de una pensión, aquella que fuese mayor.
La señora Calderón solicitó reconsideración al Adminis-trador de los Sistemas de Retiro (Administrador), quien se reafirmó en la suspensión de la pensión. Siguiendo el trá-mite administrativo, la recurrida apeló esta decisión ante la Junta de Síndicos de la Administración de los Sistemas de Retiro de los Empleados del Gobierno y la Judicatura (Junta), que por su parte confirmó la determinación del Administrador. Ante esa situación, oportunamente la se-ñora Calderón solicitó revisión judicial ante el Tribunal Superior, Sala de San Juan. Mediante sentencia de fecha de 31 de julio de 1987 el tribunal de instancia revocó la decisión administrativa y ordenó la reinstalación de la pensión suspendida a la señora Calderón, retroactivo a la fecha de la suspensión.
2. Alberto Díaz Morales (Doña Conchita Tirado, Vda.) v. Administración de los Sistemas de Retiro, etc.
El Sr. Alberto Díaz Morales recibía del Sistema de Re-tiro una pensión luego de haber servido cierto número de años como miembro de la Policía de Puerto Rico. Al falle-cer, su viuda Doña Conchita Tirado solicitó los beneficios de pensión bajo la Ley Núm. 169, ante, como heredera del policía fallecido. Ella había sido empleada del Gobierno de Puerto Rico por el espacio de veinticuatro (24) años y reci-bía desde 1965 una pensión por incapacidad del mencio-*1026nado Sistema de Retiro. Estuvo recibiendo ambas pensio-nes desde noviembre de 1977 hasta mayo de 1983, cuando se le suspendieron los pagos de la pensión por incapacidad bajo la Ley Núm. 447, ante, por entender la Administra-ción de los Sistemas de Retiro que no podía recibir una doble pensión. Se le permitió continuar recibiendo la pen-sión por viudez bajo la Ley Núm. 169 por ser ésta la mayor y le reclamaron la cantidad de $10,542.25 por concepto de pagos hechos indebidamente. De dicha determinación la señora Tirado acudió en reconsideración al Administrador y luego, en apelación, a la Junta. En ambas ocasiones se determinó que no procedía el pago de dos (2) pensiones, aunque la Junta revocó en cuanto al pago de los $10,541.25 en virtud de la Ley Núm. 13 de 13 de abril de 1986 (3 L.P.R.A. sec. 777 n.) que condonaba la deuda. Inconforme con dicha resolución, la señora Tirado acudió en revisión al Tribunal Superior, Sala de San Juan, el cual revocó la de-cisión de la Junta, ordenando la reinstalación de la pensión retroactiva a la fecha en que fue suspendida.
3. Emilia Torres Y da. de Romero v. Administración de los Sistemas de Retiro, etc.
Luego de más de dieciocho (18) años de servicios al Go-bierno de Puerto Rico como técnica de laboratorio en el Departamento de Salud, la señora Torres se pensionó por incapacidad no ocupacional bajo la Ley Núm. 447, ante, desde enero de 1960. A su esposo, el ex policía Ramón Romero Rosario, se le otorgó una pensión ocupacional bajo la citada Ley Núm. 447, la cual disfrutó desde mayo de 1960 hasta su muerte en junio de 1972. El Sistema de Retiro aprobó entonces a la señora Torres una pensión por con-cepto de viudez según dispone la Ley Núm. 169, ante, la cual recibió además de la suya hasta abril de 1983 cuando fue notificada por el Sistema de Retiro de la suspensión de la pensión menor por alegadamente así disponerlo el Art. 11 de la Ley Núm. 169, ante. Le comunicaron además de *1027una deuda ascendente a $15,646.40 por concepto de pagos indebidos. Luego de solicitar los remedios administrativos pertinentes, mediante los cuales el Sistema de Retiro se reafirmó en su denegatoria a pesar de condonar la deuda acumulada por los pagos simultáneos de las dos (2) pensio-nes, la señora Torres acudió en revisión ante la Sala de San Juan del Tribunal Superior, el cual revocó ordenando reinstalar la pensión retroactivo a la fecha de suspensión.
4. Carmen Colón Santiago, Y da. de Juan B. Quiñones Rivera v. Junta de Síndicos de los Sistemas de Retiro de los Empleados del Gobierno y la Judicatura.
La Sra. Carmen Colón percibía una pensión por retiro bajo las disposiciones de la Ley Núm. 447, ante, desde enero de 1969 luego de haber trabajado durante treinta (30) años como empleada del Gobierno de Puerto Rico. En agosto de 1985 su esposo, Juan B. Quiñones Rivera, quien a esa fecha era policía pensionado, falleció. Conforme dis-pone la Ley Núm. 169, ante, solicitó y se le concedió pen-sión por viudez. En marzo de 1986 la Administración de Sistemas de Retiro suspendió los pagos recibidos por la recurrente al amparo de la Ley Núm. 447, ante, fundamen-tando su acción en lo improcedente de una doble pensión bajo las disposiciones de la Ley Núm. 169, ante. Al igual que en los casos anteriores, tanto en reconsideración ante el Administrador como en apelación ante la Junta, se con-firmó la suspensión de la pensión. Radicado el correspon-diente recurso de revisión ante el Tribunal Superior, Sala de San Juan, la decisión administrativa fue revocada, or-denándose la reinstalación de la pensión.
5. Berta L. Mejías Méndez Vda. de Ramírez v. Adminis-tración de los Sistemas de Retiro, etc.
La señora Mejías Méndez solicitó de los Sistemas de Retiro de los empleados del E.L.A. los beneficios de viuda *1028de policía pensionado conforme a la Ley Núm. 169, ante. Se le concedió la pensión en febrero de 1974. Varios meses más tarde, en junio de 1974, la señora Mejias se jubiló del servicio público y le fue concedida una pensión por edad y años de servicio conforme a la Ley Núm. 447, ante. Hasta diciembre de 1981 la aquí recurrida recibió ambas pensio-nes, pero en esa fecha se le descontinuaron los pagos de pensión por edad y años de servicio, informándosele que le correspondía únicamente el pago por pensión como viuda, ya que ese era el mayor de los dos, y por lo tanto, el único al que alegadamente tenía derecho según el Art. 11 de la Ley Núm. 169, ante. Agotados todos los remedios adminis-trativos sin éxito, la señora Mejías acudió en revisión al Tribunal Superior, Sala de San Juan, el cual le concedió término al organismo administrativo para exponer su posición. Transcurrido, en exceso, el término concedido sin recibir contestación, el tribunal de instancia dictó senten-cia revocando la decisión administrativa y ordenando la reinstalación de la pensión.
6. Eduardo López Luiggi, etc. v. Administración de los Sistemas de Retiro, etc.
Don Eduardo López Luiggi fue pensionado por la Policía de Puerto Rico por incapacidad ocupacional en septiembre de 1955 bajo las disposiciones de la Ley Núm. 189 de 2 de mayo de 1951 (25 L.P.R.A. ant. sec. 361 et seq.). Don Eduardo murió en 1959 y su viuda Doña Rufina Dosal, advino acreedora de los beneficios por muerte de la citada Ley Núm. 189, por lo cual comenzó a percibir la pensión que por incapacidad recibía su esposo. La señora Dosal, mujer policía durante veintiséis (26) años, continuó traba-jando y aportando al Sistema de Retiro por nueve (9) años posteriores a la muerte de su esposo, y en 1968 se jubiló acogiéndose a los beneficios de pensión por edad y años de servicio bajo la Ley Núm. 447, ante. En marzo de 1982 la *1029Administración de Sistemas de Retiro comunicó a la se-ñora Dosal que, por disposición del Art. 9 de la Ley Núm. 127, ante, 25 L.P.R.A. sec. 384, ella era acreedora sola-mente a una pensión, razón por la cual se le estaban sus-pendiendo sus beneficios por retiro. Se le informó además de una deuda por concepto de pago indebido de doble pen-sión ascendente a $36,387.05. Esta deuda fue posterior-mente condonada. Al igual que en los casos anteriores, tanto en reconsideración como en apelación ante la Junta, se confirmó la decisión, la cual posteriormente fue revo-cada en revisión por la Sala de San Juan del Tribunal Superior.
7. jEmma Del Valle Soto, Vda. de Martínez v. Adminis-tración de los Sistemas de Retiro, etc.
El ex policía Domingo Martínez Arzola se acogió en 1963 a los beneficios de una pensión por mérito bajo la Ley Núm. 447, ante, luego de más de treinta (30) años de ser-vicio al Gobierno. Su esposa Emma del Valle también se acogió a los beneficios de la citada Ley Núm. 447 al jubi-larse en 1967 luego de haber prestado treintinueve y medio (39.5) años de trabajo como administradora telegrafista en la Autoridad de Comunicaciones. A raíz de la muerte de su esposo solicitó, a tenor con la Ley Núm. 169, ante, la pen-sión como viuda de policía retirado. Ésta se le denegó por razón de ella estar recibiendo unos beneficios de retiro que eran mayores a la pensión solicitada. Nuevamente en esta ocasión el caso fue llevado por los canales administrativos de reconsideración y apelación, confirmándose la denegato-ria de pensión. Finalmente, el Tribunal Superior, Sala de San Juan, revocó la denegatoria de pensión y la orden so-bre el pago retroactivo del dinero recibido.
Con el propósito de resolver la controversia planteada en los referidos siete (7) recursos, el tribunal de instancia aplicó el razonamiento que este Tribunal utilizara *1030en García Martínez v. Gobernador, 109 D.P.R. 294 (1979). En aquella ocasión nos enfrentamos a, e interpretamos, el inciso (a) del Art. 1 de la Ley Núm. 105 de 28 de junio de 1969 (3 L.P.R.A. sec. 788a(a)). Dicha disposición legal concede beneficios a cónyuges supérstites e hijos menores e incapacitados de participantes del Sistema de Retiro del Gobierno y/o de la Judicatura que al momento de su muerte ya estuvieren recibiendo una anualidad por retiro o incapacidad, pero priva de tal pensión a dichos beneficia-rios si, al momento de fallecer el participante, éste estaba adicionalmente cubierto por el Título II de la Ley Federal de Seguridad Social.(1) Como es sabido, al rechazar una interpretación literal y restrictiva de dicho estatuto y res-pecto a un participante de la Judicatura, expresamos en García Martínez v. Registrador, ante, pág. 301, que:
.. .la persona que recibe un beneficio bajo la Ley Federal de Seguridad Social en consideración a empleos y aportaciones an-teriores y también recibe un beneficio de naturaleza similar en consideración a servicios prestados mientras participaba en el Sistema de Retiro de la Judicatura, no está recibiendo doble beneficio. Cada derrama tiene su causa y no podemos leer en la Ley intención de privar al participante de una por estar reci-biendo la otra. (Enfasis suplido.)
En la referida decisión expresamos, en adición:
Los participantes [de la Judicatura], a través de las aportacio-nes que hacen, compran su derecho a estos beneficios. ... Gene-ralmente, ser acreedor de un beneficio depende de haberlo *1031“comprado” y no de la necesidad de la persona. (Énfasis suplido.)
Haciendo una analogía entre el caso de García Martínez v. Registrador, ante, y los siete (7) recursos que hoy tene-mos ante nuestra consideración, razonó el foro de instancia que como las pensiones por derecho propio, que en su con-dición de ex empleadas del Gobierno recibían las recurri-das, y la otra, como viuda de policía retirado o fallecido, fueron “compradas” por separado y no estaban relaciona-das entre sí, el derecho a recibir una de ellas era total-mente independiente del derecho a recibir la otra.
El Procurador General, en representación de la Admi-nistración de los Sistemas de Retiro, acudió ante este Tribunal solicitando que revisáramos las sentencias dictadas en los casos de epígrafe. Sostiene el Procurador, plantea-miento que hace en relación a todos los recursos, que con-forme nuestro ordenamiento jurídico estas personas no tie-nen derecho a recibir una “doble pensión”, esto es, una por derecho propio que provee el Sistema de Retiro, Ley Núm. 447, ante, y otra que, por razón de viudez o dependiente de policía pensionado, establece tanto la Ley Núm. 169 como la Ley Núm. 127, ante.
Por entrañar una cuestión de alto interés público, sobre la cual no nos habíamos expresado anteriormente, decidi-mos expedir los autos radicados. Estando en condiciones de resolver los mismos, procedemos a así hacerlo.
I — ( h — I
La citada Ley Núm. 447, Ley del Sistema de Re-tiro de los Empleados del Gobierno y la Judicatura de Puerto Rico, es una ley general que provee beneficios de retiro para la gran mayoría de los empleados del gobierno estatal. La misma fue aprobada luego de llevarse a cabo un extenso y abarcador estudio, por parte del legislador, de *1032diferentes y distintas leyes de pensiones existentes en otras jurisdicciones. In re Castro y Torres Braschi, 73 D.P.R. 564 (1952). Prácticamente toda persona que sea em-pleado del Gobierno de Puerto Rico está obligado a perte-necer al Sistema de Retiro y quedará sujeto a las disposi-ciones de la referida Ley Núm. 447.(2) Su Art. 20 (3 L.P.R.A. sec. 780) establece que se entenderá que todo em-pleado miembro del Sistema de Retiro consiente y conviene en que se le hagan los descuentos correspondientes de su salario gubernamental para fines de retiro, facultándose al Secretario de Hacienda de Puerto Rico a realizar los mismos. En virtud de dicho consentimiento, el empleado obtiene un derecho garantizado sobre sus aportaciones y al “jubilarse” tiene derecho a recibir una anualidad por cuanto el propósito de la referida legislación es proveerle un ingreso mínimo de subsistencia al empleado jubilado. In re Castro y Torres Braschi, ante. Por otro lado, tanto la citada Ley Núm. 169 como la referida Ley Núm. 127 son leyes especiales que proveen beneficios de pensiones a gru-pos específicos de empleados públicos o a los beneficiarios de éstos.
La posición del Procurador General de Puerto Rico es a los efectos de que el Sistema de Retiro descansa sobre el principio o premisa de que nadie tiene derecho a recibir más de una pensión. En seis (6) de los siete (7) recursos ante nuestra consideración, aquellos que surgen o tienen relación con la citada Ley Núm. 169, aduce el Procurador General que, aun cuando es correcto que del Art. 11 de la Ley Núm. 169 (25 L.P.R.A. sec. 399),(3) no se puede inferir *1033categóricamente que una persona está impedida de recibir una pensión como viuda y otra por derecho propio, del Art. 14 de la Ley Núm. 447 (3 L.P.R.A. sec. 774)(4) sí surge con claridad dicha prohibición.
Respecto al único de los recursos bajo la antes citada Ley Núm. 127, expone el Procurador General que del texto del Art. 9 de la Ley Núm. 127 (25 L.P.R.A. sec. 384)(5) surge la prohibición de que una persona reciba dos (2) pensiones a la misma vez. En cuanto a este recurso reproduce, en adición, el argumento de la prohibición expresa alegada-mente contenida en el citado Art. 14 de la referida Ley Núm. 447.
No hay duda de que cuando la ley es clara y libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir con su espíritu. Art. 14 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 14; Ferretería Matos, Inc. v. P.R. Tel. Co., 110 D.P.R. 153, 156 (1980). Es precisamente debido a lo anteriormente expresado que los tribunales de justicia únicamente están autorizados a interpretar las leyes “cuando, entre otras, éstas no son claras o concluyentes sobre un punto en particular; cuando el *1034objetivo, al realizarlo, es el de suplir una laguna en la misma; o cuando, con el propósito de mitigar los efectos adversos de la aplicación de una ley a una situación en particular, la justicia así lo requiere”. (Enfasis suplido.) Pueblo v. Ortega Santiago, 125 D.P.R. 203, 214 (1990).
Ahora bien, la interpretación y aplicación de las leyes debe hacerse a tono con el propósito social que las inspira y sin desvincularlas del problema humano que persiguen. Riley v. Rodríguez Pacheco, 124 D.P.R. 733 (1989). En su interpretación debe ser preeminente la realidad humana de la vida, no la abstracción de reglas eternas e inmutables. Figueroa v. Díaz, 75 D.P.R. 163 (1953); Morales v. Adm. Sistemas de Retiro, 123 D.P.R. 589 (1989).
Es probablemente debido a ello que en Acuña v. Junta de Retiro, 58 D.P.R. 94 (1941) —al referirnos a las leyes que versan sobre pensiones— expresamos que la jurisprudencia ha sostenido de forma uniforme que las leyes que crean derechos al disfrute de pensiones se deben interpretar liberalmente a favor del beneficiario a fin de que se cumpla el propósito reparador para las cuales fueron aprobadas. Véase In re Castro y Torres Braschi, ante; Sánchez v. A.S.R.E.G.J., 116 D.P.R. 372 (1985). Esa es la razón de ser de la norma jurisprudencial a los efectos de que la fuerza y efecto de estas leyes no debe conformarse estrictamente a los términos literales del estatuto. Morales v. Adm. Sistemas de Retiro, ante; Acuña v. Junta de Retiro, ante.
IV
La antes mencionada norma jurisprudencial de inter-pretación liberal en lo referente a leyes de pensiones fue la que, sin lugar a dudas, motivó a este Tribunal a resolver, como lo hizo, el antes citado caso de García Martínez v. Registrador, ante, a pesar de la clara prohibición en con-*1035trario contenida en el citado Art. 1 de la referida Ley Núm. 105. Conforme al mismo, los beneficiarios de un partici-pante del Sistema de Retiro, esto es, el cónyuge supérstite e hijos menores de edad, “no [tenían] derecho” a recibir, al fallecimiento de éste, un por ciento de la pensión que reci-bía el participante si éste, “al momento de fallecer estu-viese cubierto por el Título II de la Ley Federal de Seguridad Social 3 L.P.R.A. sec. 788a(a).
Ello no obstante, y como indicáramos anteriormente, este Tribunal resolvió que los beneficiarios de ese partici-pante no podían ser privados de la pensión que concede la citada Ley Núm. 105 por el mero hecho de tener derecho, en adición, a recibir una pensión del Seguro Social Federal. Un análisis cuidadoso de la decisión emitida en García Martínez v. Registrador, ante, a nuestro juicio demuestra que los fundamentos que tuvo este Tribunal para negarse a seguir la clara letra de la disposición legal allí bajo consi-deración lo fue que el participante, y único causante de los beneficiarios, había hecho aportaciones a ambos sistemas y, por lo tanto, se entendía que había “comprado” el derecho a recibir por separado los beneficios que proveían los dos (2) sistemas.
En los recursos hoy ante nuestra consideración, la si-tuación es aún más dramática. Mientras que en el caso de García Martínez v. Registrador, ante, se trataba de un sólo participante que había contribuido a dos (2) sistemas de retiro, en los casos de epígrafe se trata de dos (2) partici-pantes separados que durante los años de servicios que cada uno le rindió al Gobierno hicieron aportaciones, por separado, al Sistema de Retiro. Estas aportaciones se hi-cieron en forma completa por ellos; esto es, sin que se le hubiera hecho descuento o concesión alguna por el hecho de estar casados entre sí. Repetimos, cada policía aportó mensualmente a su fondo de retiro mientras cada esposa igualmente aportó al suyo conforme requerido por la ley aplicable a cada uno de ellos. Existen, por tanto, dos (2) *1036derechos distintos y legítimos al recibo de beneficios, inde-pendientemente del hecho de que ambos surjan bajo la mencionada Ley Núm. 447; derechos que, en nuestra opi-nión, no pueden ser usurpados ni confiscados a base de una interpretación restrictiva de la ley por coincidir en una sola persona, en un momento determinado, la condición de par-ticipante y viuda.(6)
V
Pero, hay más. A nuestro juicio, la interpretación que de la letra de las leyes aquí en controversia hizo la Adminis-tración de los Sistemas de Retiro —interpretación que sus-cribe y endosa el Procurador General de Puerto Rico— es una errónea. Nos explicamos.
A. Ciertamente las Leyes Núms. 127, 169 y 447, ante, establecen una prohibición expresa en contra de que un empleado público reciba dos (2) o más pensiones a la misma vez. Así, “[l]as pensiones por incapacidad y benefi-cios por muerte que conced[e la Ley Núm. 127] serán incompatibles con cualesquiera otros beneficios por defun-ción o pensión que provean los fondos de pensiones en vigor ... para los empleados del Gobierno de Puerto Rico ...”. (Énfasis suplido.) 25 L.P.R.A. sec. 384. De igual forma, “[t]odo participante a quien se concediere, mediante legis-lación especial, una pensión o anualidad ... perderá todos sus derechos a retiro ... al amparo de [la Ley Núm. 447] ...”. (Énfasis suplido.) 3 L.P.R.A. sec. 774. Y, finalmente, el *1037"derecho bajo cualesquiera leyes vigentes a una pensión [distinta] a la [dispuesta en la Ley Núm. 169 provocará que se pague] la pensión que resulte ser mayor”. 25 L.P.R.A. sec. 399.
Ante estas disposiciones, la interrogante a esclarecer en este caso consiste en determinar si el que una persona re-ciba los beneficios de su pensión por retiro, impide el cobro de los beneficios que esa misma persona puede, bajo otra ley, percibir como viudo(a) de un participante del Sistema de Retiro del Estado Libre Asociado. En otras palabras, procede que nos preguntemos: (1) bajo la Ley Núm. 127, ante, ¿son “incompatibles” ambos beneficios?; (2) al amparo de la Ley Núm. 447, ante, ¿la aceptación de uno de ellos significa que se “pierde” el otro?, y (3) de acuerdo al Art. 11 de la Ley Núm. 169, ante, ¿procede tan sólo “la pensión que resulte mayor”? A nuestro modo de ver las cosas, no.
B. Como expresáramos anteriormente, la Ley Núm. 447, ante, crea el esquema básico y general del “Sistema de Re-tiro de los Empleados del Gobierno de Puerto Rico y sus Instrumentalidades”. Sus disposiciones fueron estatuidas, “para [beneficio de] los miembros del Cuerpo de la Policía de Puerto Rico, los funcionarios y empleados del Gobierno de Puerto Rico, los Jueces de Paz de Puerto Rico, los miem-bros y empleados de la Asamblea Legislativa, los funciona-rios y empleados de empresas públicas, los funcionarios y empleados de los municipios ...”. Art. 1 (3 L.P.R.A. sec. 761). Varias secciones de la ley reglamentan, de modo com-prensivo, lo relacionado con la matrícula (3 L.P.R.A. sec. 764); la aportación de los miembros participantes (3 L.P.R.A. sec. 780); las reglas que regirán las anualidades por retiro (3 L.P.R.A. sec. 766), incapacidad ocupacional y no ocupacional (3 L.P.R.A. sees. 769-771); la edad de retiro obligatorio —incluso la de los miembros del Cuerpo de Po-licía (3 L.P.R.A. sec. 824)— y la pensión que recibirán el viudo o los hijos después de fallecido un miembro del sis-tema (3 L.P.R.A. sec. 788a).
*1038En vista de consideraciones particulares, el legislador también aprobó leyes especiales para establecer los beneficios que se concederían a ciertos grupos de servidores públicos o sus familiares por razón de retiro, incapacitación o muerte. Esta, precisamente, es la situación de las Leyes Núms. 127 y 169, ante, que hoy consideramos. La primera de ellas, esto es, la Ley Núm. 127, recompensa el celo, el arrojo, la lealtad y la determinación con que la fuerza policíaca, inter alia, despliega su tarea de protección en busca del bien colectivo. En reconocimiento a esta labor, el policía que se incapacita mental o físicamente en el cumplimiento de su deber tendrá derecho a una pensión que “será igual al tipo de retribución que estuviere recibiendo a la fecha de separación”, o sea, el cien por ciento (100%) de su salario. 25 L.P.R.A. sec. 378. Si le sobreviniere la muerte bajo las circunstancias descritas, la pensión se pagará, entonces, a sus beneficiarios (la viuda y los hijos, 25 L.P.R.A. sec. 376) por igual suma de dinero, sujeto a lo provisto luego en el Art. 5 (25 L.P.R.A. sec. 380). Por su parte, la Ley Núm. 169, ante, concede una pensión a los beneficiarios o herederos de los miembros del Cuerpo de la Policía que mueren mientras reciben su pensión. Cuando éste fallece, la Ley Núm. 169 —al reconocer, de nuevo, la importancia de su labor— permite que los “beneficiarios designados por él a tales efectos, o sus herederos, incluyendo el cónyuge supérstite”, 25 L.P.R.A. sec. 391, reciban el sesenta por ciento (60%) de la pensión que en vida recibía el policía, 25 L.P.R.A. sec. 392.
Ahora bien, de la estructura, de los términos y de la relación que guardan entre sí las Leyes Núms. 127, 169 y 447, ante, surge que al diseñar un plan de pensión por incapacidad y retiro para los empleados del Estado y sus familiares, el legislador quiso vedar, únicamente, el recibo de más de una pensión por la misma capacidad o concepto; es decir, quiso impedir: “doble pensión” como “participante” y/o “doble pensión” como “beneficiario”.
*1039Bastan unos ejemplos, a manera de ilustración, para aclarar este punto. Conforme a los Art. 6 y 6-A de la Ley Núm. 447, ante, 3 L.P.R.A. sec. 766, “[l]os miembros del Cuerpo de la Policía ... tendrán ... la opción de acogerse a una anualidad por retiro a partir de la fecha en que cum-plan cincuenta (50) años de edad y hubieren completado por los menos veinticinco (25) años de servicios acreditables”. Supongamos, a los fines de ilustración, que un policía llega a la edad de cincuenta y dos (52) años y cuenta con más de veinticinco (25) años de servicio. Esta situación de por sí lo haría acreedor a una anualidad por retiro a base de la antes mencionada disposición. Antes de acogerse a ella, sin embargo, y durante el desempeño y cumplimiento de sus deberes, dicho policía sufre un acci-dente que lo incapacita y lo obliga a separarse del servicio. En consecuencia, pide y le es concedida una pensión por incapacidad bajo la Ley Núm. 127, ante, que como vimos es “igual al tipo de retribución que est[aba] recibiendo a la fecha de separación”. 25 L.P.R.A. sec. 378. Posteriormente, como “participante” del Sistema de Retiro, solicita, .ade-más, la concesión de una anualidad de retiro por mérito debido a que cumplió con los requisitos dispuestos en la Ley Núm. 447 (3 L.P.R.A. sec. 766), esto es, tener más de cincuenta (50) años, que incluyen veinticinco (25) de “ser-vicio acreditable” en la fuerza policíaca. En esta situación, sin duda, el otorgamiento de esta segunda pensión consti-tuiría claramente un caso de “doble pensión” prohibido por nuestro ordenamiento. Ello así porque cada pensión recae sobre una misma persona exclusivamente en su carácter de participante. De ahí que el legislador dispusiera que:
Todo participante a quien se concediere, mediante legislación especial, una pensión o anualidad, no obstante cualquier otra disposición de las secs. 761 et seq. de este título en contrario, perderá todos sus derechos a retiro y otros beneficios concedi-dos al amparo de las secs. 761 et seq. de este título; y perderá, además todo derecho al rembolso de sus aportaciones al Sistema. Art. 14 de la Ley Núm. 447, ante.
*1040En el mismo ejemplo, si el policía falleciese recibiendo los beneficios de una pensión por incapacidad bajo la Ley Núm. 127, ante, sus beneficiarios tendrían derecho a reci-bir la totalidad de la anualidad por él percibida. En adi-ción, teóricamente podrían también reclamar los beneficios por muerte concedidos al amparo de la Ley Núm. 105, ante, 3 L.P.R.A. sec. 788a(a). Pero como ambos serían por concepto de beneficiarios, el legislador dispuso, respectiva-mente, en las Leyes Núms. 105 y 127 que:
(h) En el caso [de] que [el cónyuge supérstite] tuviese derecho bajo cualquiera de las leyes vigentes a una pensión mayor que a la aquí dispuesta por motivo del fallecimiento de dicho parti-cipante, se pagará la pensión que resulte mayor. (Énfasis suplido.) 3. L.P.R.A. sec. 788a(h).
y:
L[o]s ... beneficios por muerte que conceden las sees. 376 a 387 de este título serán incompatibles con cualesquiera otros beneficios por defunción ... que provean los fondos de pensiones en vigor, o que en el futuro se crearen, para los empleados del Gobierno de Puerto Rico, y con cualesquiera beneficios simila-res provistos por ley con cargo a fondos públicos. (Énfasis suplido.) 25 L.P.R.A. sec. 384.
Ahora bien, distinta es la situación en los casos ante nuestra consideración. En ninguno de los recursos ante nos existe una doble pensión, sino dos (2) pensiones distintas tanto en su origen como en la capacidad y concepto en que se reciben.
Todas las viudas aquí recurrentes tenían un derecho asegurado al recibo de una pensión por años de servicio o por incapacidad, según fuese el caso. La pensión les perte-necía, por derecho propio, por haberla ganado y pagado siendo participantes del Sistema de Retiro. Por otro lado, las recurridas también tenían el derecho a recibir unos be-neficios por concepto de viudez, beneficios a los que eran acreedoras independientemente de recibir una pensión *1041propia. Ninguna de las leyes aquí analizadas prohíbe el recibo simultáneo de estas pensiones, ya que no existe corre-lación ni conflicto entre lo que persigue y dicta cada una para las personas a quienes beneficia. Cualquier otra con-clusión sería absurda y contraria a una interpretación liberal como la que requieren estos estatutos.
VI
Terminamos, recordando las expresiones que hiciéramos en Rosa Resto v. Rodríguez Solis, 111 D.P.R. 89, 92 (1981), a los efectos de que “[e]l derecho a pensión de retiro por años de servicio del empleado público tiene un respetable contenido ético y moral y constituye un seguro de dignidad para el hombre o la mujer que habiendo dedicado al servicio público sus años fecundos, no debe encontrarse en la etapa final de su vida en el desamparo, o convertido en carga de parientes o del Estado. Román Mayol v. Tribunal Superior, 101 D.P.R. 807, 811 (1973)”. Una vez un empleado del Gobierno se ha retirado, su pensión no está sujeta a cambios o menoscabos, ya que los participantes del Sistema de Retiro del Gobierno tienen un derecho adquirido de naturaleza contractual que surge con el ingreso del empleado al Sistema, independientemente de que su participación sea voluntaria o compulsoria. Bayrón Toro v. Serra, 119 D.P.R. 605, 618 (1987). Entre el Estado y el empleado hay un acuerdo de voluntades que produce un efecto jurídico vinculante para ambas partes. Bayrón Toro v. Serra, ante. Ello, lógicamente, hace que el plan de retiro bajo las disposiciones de la citada Ley Núm. 447 sea parte de ese contrato. La Asamblea Legislativa no tiene facultad para menoscabar ese derecho adquirido de naturaleza contractual, o que ha sido “comprado”, por ese participante mediante aportaciones compulsorias provenientes de su salario.
*1042Por último, no hay duda que la interpretación que de un estatuto hace la agencia administrativa encargada de su cumplimiento merece, de ordinario, deferencia. A.R.P.E. v. Ozores Pérez, 116 D.P.R. 816, 821 (1986); M & V Orthodontics v. Negdo. Seg. Empleo, 115 D.P.R. 183 (1984). Ahora bien, cuando la interpretación que del estatuto hace la agencia administrativa produce resultados inconsistentes con, o contrarios al, propósito de la ley o lleva a la comisión de injusticias, el criterio administrativo no puede prevalecer. Debido a ello es que los tribunales, como últimos intérpretes de la ley, están autorizados para revisar las decisiones administrativas y, si necesario, revocarlas.
Por los fundamentos antes expresados, se dictará sen-tencia confirmatoria de la emitida en los recursos de epí-grafe por el Tribunal Superior de Puerto Rico, Sala de San Juan.
La Juez Asociada Señora Naveira de Rodón concu-rrió con el resultado sin opinión escrita.

(1) Establecía dicho inciso, en lo pertinente, que:
“(a) Al fallecer un participante del Sistema de Retiro de los Empleados del Gobierno de Puerto Rico y sus Instrumentalidades y/o del Sistema de Retiro de la Judicatura de Puerto Rico mientras estuviere recibiendo una anualidad por retiro o por incapacidad de dicho Sistema, el cónyuge supérstite e hijos menores o física y/o mentalmente incapacitados tendrán derecho a una pensión que se determinará de acuerdo a lo dispuesto en esta sección.
“Si el participante retirado, al momento de fallecer estuviese cubierto por el Tí-tulo II de la Ley Federal de Seguridad Social, las personas antes mencionadas no tendrán derecho a la pensión que por esta sección se concede.” (Énfasis suplido.) 3 L.P.R.A. sec. 788a(a).


(2) El ingreso al Sistema de Retiro es discrecional únicamente para los Secreta-rios del Gobierno, los ayudantes del Gobernador de Puerto Rico, los jefes de agencias e instrumentalidades públicas, los miembros de comisiones y juntas nombradas por el Gobernador, el Contralor y los miembros de la Asamblea Legislativa.


(3) Establece el citado Art. 11 de la Ley Núm. 169 que:
“En el caso que los beneficiarios o herederos de policías pensionados tuvieren derecho bajo cualesquiera leyes vigentes a una pensión mayor a la aquí dispuesta *1033por motivo del fallecimiento de dicho funcionario, se pagará la pensión que resulte ser mayor.”


(4) En lo pertinente a la cuestión ante nuestra consideración, establece el refe-rido Art. 14 de la Ley Núm. 447 que:
“Todo participante a quien se concediere, mediante legislación especial, una pensión o anualidad, no obstante cualquier otra disposición de las sees. 761 et seq. de este título en contrario, perderá todos sus derechos a retiro y otros beneficios conce-didos al amparo de las sees. 761 et seq. de este título; y perderá, además todo derecho al rembolso de sus aportaciones al Sistema.”


(5) El citado Art. 9 de la Ley Núm. 127, en lo pertinente, establece que:
“Las pensiones por incapacidad y beneficios por muerte que conceden las sees. 376 a 387 de este título serán incompatibles con cualesquiera otros beneficios por defunción o pensión que provean los fondos de pensiones en vigor, o que en el futuro se crearen, para los empleados del Gobierno de Puerto Rico, y con cualesquiera be-neficios similares provistos por ley con cargo a fondos públicos.”


(6) No emitimos criterio alguno, por no haberse planteado ni requerirlo la justa solución de los recursos ante nuestra consideración, respecto a la constitucionalidad de los estatutos en controversia. La interpretación que de dichos estatutos propone el Procurador General, sin embargo, es una un tanto preocupante. La misma puede desembocar en una situación de confiscación para la cual la Legislatura no tiene facultad constitucional; podría constituir, en adición, la delegación en un órgano administrativo de la facultad para resolver derechos en una forma que puede resul-tar igualmente confiscatoria. Hernández Montero v. Cuevas, Director, 88 D.P.R. 785, 808 (1963).